                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   JAMIE POSTPICHAL, et al.,
                                   9                 Plaintiffs,                           No. C 19–07270 WHA

                                  10          v.

                                  11   CRICKET WIRELESS, LLC,                              ORDER DENYING
                                                                                           MOTIONS TO SEAL
                                  12                 Defendant.
Northern District of California
 United States District Court




                                  13

                                  14
                                            Plaintiffs seek to seal portions of the Third Amended Complaint and Mallinson’s expert
                                  15
                                       reports containing information marked confidential by Cricket pursuant to a stipulated
                                  16
                                       protective order, including admissions to the FCC regarding Cricket’s financial prospects and
                                  17
                                       its ability to meet consumer demand with its wireless services. That these materials were
                                  18
                                       covered by a protective order does not automatically justify granting a motion to seal. The
                                  19
                                       information sought to be sealed allows the public to understand the subject matter of this
                                  20
                                       litigation and no compelling reasons have been provided to satisfy the requirements of
                                  21
                                       Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The motion to
                                  22
                                       seal is DENIED.
                                  23

                                  24        IT IS SO ORDERED.
                                  25
                                       Dated: June 8, 2021
                                  26
                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
